Citation Nr: 0943908	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-23 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for bilateral hearing 
loss disability, and if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for bilateral tinnitus 
disability, and if so, whether service connection is 
warranted.

3.  Whether new and material evidence has been presented to 
reopen a claim of service connection for low back disability, 
and if so, whether service connection is warranted.

4.  Whether new and material evidence has been presented to 
reopen a claim of service connection for headache disability, 
and if so, whether service connection is warranted.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had verified active service from April 1988 to 
June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2005, March 2006, and August 
2006, rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  

In July 2008, the Veteran testified at a Travel Board hearing 
before the undersigned.  

The issues of service connection for bilateral hearing loss 
disability, bilateral tinnitus disability, low back 
disability, and for headache disability, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  In January 1997, the RO denied service connection for 
bilateral hearing loss disability, bilateral tinnitus 
disability, low back pain, and for headache disability.  The 
Veteran did not appeal.

2.  Evidence submitted since the RO's January 1997 decision, 
by itself or when considered with previous evidence of 
record, relates to unestablished facts necessary to 
substantiate the claims, and therefore raises a reasonable 
possibility of substantiating the claims for service 
connection for bilateral hearing loss disability, bilateral 
tinnitus disability, low back disability, and for headache 
disability.


CONCLUSIONS OF LAW

1.  The RO's January 1997 rating decision which denied 
service connection for bilateral hearing loss disability, 
bilateral tinnitus disability, low back pain, and for 
headache disability, is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2009).

2.  New and material evidence has been received since the 
RO's January 1997 rating decision; thus, the claims of 
service connection for bilateral hearing loss disability, 
bilateral tinnitus disability, low back disability, and for 
headache disability, are reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With 
regard to the issues of whether new and material evidence has 
been received to reopen the claims of service connection for 
bilateral hearing loss disability, bilateral tinnitus 
disability, low back disability, and for headache disability, 
the Veteran's claims are being granted to the extent that 
they are reopened.  As such, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.


New and Material

In a January 1997 rating decision, the RO denied service 
connection for bilateral hearing loss disability, bilateral 
tinnitus disability, low back pain, and for headache 
disability.  A notice of disagreement was not received within 
the subsequent one-year period.  Therefore, the RO's January 
1997 rating decision is final.  38 U.S.C.A. § 7105.

The claim of service connection for bilateral hearing loss 
was denied on the basis that the service and post-service 
audiometric testing did not reflect hearing loss within the 
meaning of 38 C.F.R. § 3.385.  The claim of service 
connection for tinnitus was denied on the basis that the 
service treatment records were negative for tinnitus.  The 
claim of service connection for low back pain was denied on 
the basis that although the Veteran was seen for low back 
pain during service, he denied having low back pain on 
separation examination and no disability was shown on the 
post-service VA examination.  The claim of service connection 
for headache disability was denied on the basis that although 
the Veteran was treated during service for a headache, it had 
no resolved without permanent disability shown on separation 
examination or post-service VA examination.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to 
the claims file.  The additional evidence of record consists 
of VA and private medical evidence.  In pertinent part, the 
evidence reflects current diagnosis of hearing loss within 
the meaning of 38 C.F.R. § 3.385 and tinnitus.  See VA 
outpatient records dated May 30, 2008.  Further, the records 
show that the Veteran has lumbosacral degenerative joint 
disease.  See VA outpatient records dated March 7, 2006.  In 
addition, the evidence reflects current diagnosis of chronic 
headaches.  See VA outpatient records dated January 29, 2008.  

In a December 2005 letter, a private physician indicated that 
the Veteran had a history of low back pain and head trauma 
from service.  The physician diagnosed the Veteran as having 
lumbago and neuralgia.  In a January 2006 letter, that same 
physician indicated that the Veteran had a history of ear 
pain during service which was aggravated by loud noises, 
which progressed, and was subsequently accompanied by 
tinnitus and headache.  The physician diagnosed the Veteran 
as having bilateral hearing loss.  Tinnitus was also noted.  

The additional evidence is new and material.  It includes 
competent evidence that cures the prior evidentiary defects 
since this competent evidence suggests that current diagnoses 
of bilateral hearing loss disability, bilateral tinnitus 
disability, low back pain, and for headache disability, had 
their onset during service.  In considering whether to reopen 
a claim, VA must assume the credibility of the aforementioned 
evidence which supports the Veteran's claim as required by 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence has been received since the January 
1997 rating decision, and the claims of service connection 
for bilateral hearing loss disability, bilateral tinnitus 
disability, low back disability, and for headache disability, 
are reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
bilateral hearing loss is granted.

The application to reopen the claim of service connection for 
bilateral tinnitus is granted.  

The application to reopen the claim of service connection for 
low back disability is granted.  

The application to reopen the claim of service connection for 
headache disability is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that the Veteran is 
afforded every possible consideration.

The claim of service connection for bilateral hearing loss 
disability, bilateral tinnitus disability, low back 
disability, and for headache disability have been reopened.  
However, in reviewing the additional evidence, the Board 
notes that the private examiner did not indicate that a 
review of the record was made.  Because this case presents 
complex medical questions and since the Board is precluded 
from reaching its own unsubstantiated medical conclusions, 
further development is required.  See Jones v. Principi, 16 
Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 
546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

In addition, the Veteran testified that he has been receiving 
VA treatment since 2005, but the records contained in the 
claims file are only dated from 2006 onward.  When reference 
is made to pertinent medical records, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  These records should be obtained in compliance 
with VA's duty to assist.  

Finally, the Veteran should be sent VCAA notice pertaining to 
service connection on the merits as to each issue remaining 
on appeal.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
each service connection issue remaining on 
appeal.  See, e.g., Pelegrini v. Principi, 18 
Vet. App. 112 (2004); VAOPGCPREC 7-2004 (July 
16, 2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  A notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

2.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the Veteran's treatment at Manila VA 
medical facility.  

3.  Thereafter, schedule the Veteran for 
a VA examination.  Any indicated tests, 
including X-rays if indicated, should be 
accomplished.  The examiner should review 
the claims folder prior to examination.  
The examiner should provide an opinion as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current bilateral 
hearing loss, bilateral tinnitus, low 
back, and for headache disabilities had 
their clinical onset during service or 
are related to any in-service disease, 
event, or injury.  The examiner should 
also state if low back arthritis was 
manifest within the initial post-service 
year.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Finally, the RO should readjudicate 
the claims on appeal in light of all of 
the evidence of record.  If any issue 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


